Citation Nr: 1633741	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-34 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) from May 1, 2016 onward.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1965 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a disability rating of 40 percent for the Veteran's service-connected DDD of the lumbar spine.  The file was subsequently transferred to the New York RO.

The Veteran had a hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of that proceeding has been associated with the claims file.

In an April 2016 rating decision, the RO awarded the Veteran entitlement to SMC under 38 U.S.C.A. § 1114(s) from January 12, 2016 to April 30, 2016.  In May 2016, the Veteran expressed disagreement with the rating decision in that he contended that his award for SMC should not have ended on April 30, 2016.  Therefore, the Board finds that the record shows that the issue of entitlement to SMC under 38 U.S.C.A. § 1114(s) is raised.  Under Akles v. Derwinski, 1 Vet. App. 118 (1991), the issue of entitlement to SMC is part and parcel of a claim for an increased rating.  Akles supports the inference that as long as an increased rating claim remains pending, the SMC issue remains pending.  Therefore, the Board finds that entitlement to SMC under 38 U.S.C.A. § 1114(s) from May 1, 2016 onward must be considered in conjunction with the claim for increased compensation on appeal.

In September 2014 and November 2015, the Board remanded the Veteran's increased rating claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  38 C.F.R. § 4.59 (2015). 
	
Pursuant to the November 2015 Board remand, the Veteran was provided a VA examination for his DDD of the lumbar spine in April 2016.  Pertinently, the Veteran complained of chronic low back pain and that he was unable to bend, lift objects, and twist due to the low back pain.  Upon examination, range of motion testing of the Veteran's lumbar spine revealed flexion to 30 degrees, extension to 5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation to 5 degrees.  Crucially, the examiner documented objective evidence of pain with motion of the lumbar spine and that the pain caused functional loss, specifically limited prolonged standing, walking, bending, and lifting as well as being able to only walk up to 1 or 2 blocks.  The examiner also documented no finding of ankylosis.        

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of the lumbar spine that pain began.  Notably, these findings may provide the Veteran with an increased disability rating for his DDD of the lumbar spine. 

Additionally, with regard to range of motion testing conducted during the April 2016 VA examination for the Veteran's DDD of the lumbar spine, the Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. Jul. 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, the April 2016 VA examiner addressed the Veteran's DDD of the lumbar spine with respect to weight-bearing testing.  He also performed range of motion testing of the Veteran's lumbar spine.  However, it is unclear as to whether he performed both active and passive range of motion testing of the Veteran's lumbar spine.  Although range of motion testing was taken on the Veteran's lumbar spine as discussed above, the examiner did not specify whether such testing was taken during active or passive motion.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  Also, as discussed above, the Veteran reported to the VA examiner that he was unable to bend, lifting objects, or twist due to the lumbar spine disability, thereby indicating that he was immobile.  
    
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that additional examination of the Veteran's lumbar spine is warranted.  

Finally, the Board notes that the claim of entitlement to SMC under 38 U.S.C.A. § 1114(s) from May 1, 2016 is inextricably intertwined with the claim of entitlement to an increased rating for DDD of the lumbar spine.  In other words, development of this claim may impact the Veteran's SMC claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Schedule the Veteran for appropriate VA 
examination(s) to assess both the neurological and orthopedic manifestations of the Veteran's service-connected lumbar spine disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims of entitlement to an evaluation in excess of 40 percent for DDD of the lumbar spine and entitlement to SMC under 38 U.S.C.A. § 1114(s) from May 1, 2016 onward.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

